DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
i.       Claims 1-13 are drawn to Pre-configuration of at least one antenna, at least one radio Unit and a computing device for a first network function before shipping the least one antenna and at least one radio Unit and allocation of frequency spectrum and computing Capacity for a second network function in a cloud network for a radio-based network including a RAN and a CN classified in CPC H04L67/10.
ii.       Claims 14-20 are drawn to Implementing at least one action to modify a radio-based Network operated under a utility computing model, the Modification being to a number of cells in the radio-based network, a latency criterion for the radio-based network, or a bandwidth for the radio-based network classified in CPC H04W16/18. 
III. 	Inventions (i) and (ii) are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01). In the instant case the different inventions are distinct from each other because of the following reasons: Invention (i) deals with Pre-configuration of at least one antenna, at least one radio Unit and a computing device for a first network function before shipping the least one antenna and at least one radio Unit and allocation of frequency spectrum and computing Capacity for a second network function in a cloud network for a radio-based network including a RAN and a CN (ii) deals with Implementing at least one action to modify a radio-based Network operated under a utility computing model, the Modification being to a number of cells in the radio-based network, a latency criterion for the radio-based network, or a bandwidth for the radio based network
IV.    Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different modes or operation, different functions, or different effects, restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Ant amendment of inventorship must be accompanied by request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416